1. The evidence supported the verdict, and it was not error to overrule the general grounds of the motion for new trial.
2. The only amended ground, which complains that the court "failed to charge on the law of manslaughter," is too indefinite to present any question for decision. Johnson v.  State, 146 Ga. 191 (5) (91 S.E. 42); Knight v. State,  148 Ga. 41 (3) (95 S.E. 679); Armstrong v. State,  181 Ga. 538 (3) (183 S.E. 67); Worthy v. State, 192 Ga. 620
(3) (15 S.E.2d 854).
Judgment affirmed. Jenkins, Chief Justice, Duckworth, Presiding Justice, Atkinson, Wyatt, and Candler, Justices, and Judge Lilly concur.
                        No. 16244. JULY 13, 1948.